Exhibit 10.7

CONTRACT CHIEF FINANCIAL OFFICER AGREEMENT

 

THIS CONTRACT CHIEF FINANCIAL OFFICER AGREEMENT (the “AGREEMENT’) is dated as of
the ____ day of March, 2014. It is made and entered into by and between Smack
Sportswear, a Nevada corporation, located at 20316 Gramercy Place, Torrance, CA
90501 (hereinafter referred to as the “Company’), and Doug Samuelson
(hereinafter referred to as “Contract CFO”).

 

RECITALS

 

WHEREAS, Contract CFO has specialized financial skills, experience and knowledge
to help the Company with its fully reporting requirements;

 

WHEREAS, the Company is desirous of retaining Contract CFO’s services as an
Independent Contractor and Contract CFO is desirous of formalizing a new
relationship with the Company;

 

WHEREAS, the Company is willing to enter into an agreement with the Contract CFO
to provide services for the Company, but only upon the terms and condition
provided for hereinafter; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises made herein and certain
additional valuable consideration, as provided for hereafter, it is AGREED, that

 

1. SERVICES.

 

Engagement of the Contract CFO and in connection therewith agrees to perform the
following services (the “Services”): Consult with the Company's Board of
Directors, the officers of the Company, and the heads of the Company’s
administrative staff, at reasonable times. The Contract CFO shall be responsible
for overseeing all aspects of a company's financial results, especially in
preparing the Quarterly interim financial statements and the required
preparation work for the year-end audit. In net, the Contract CFO acts as an
external part-time CFO/Controller providing the Company with the tools, systems
and support necessary to complete the financial reporting responsibilities of
the business.

 

The Company agrees to retain Contract CFO to provide such services under the
terms and conditions set forth herein. Contract CFO agrees to render all
services under this Agreement in a professional and business-like manner and in
full accordance with the terms and conditions of this Agreement. During the term
of this Agreement, Contract CFO shall devote his energy, skill and best efforts
to promote The Companys business and affairs and to perform his duties
hereunder.

 
 

 

 

2. COMPENSATION AND TERM.

 

The Company shall pay the Contract CFO for his loyal and consistent services as
follows:

 

2.1 REMUNERATION AND TERM. For a period one year, starting April 1, 2014 through
March 31, 2015, the Contract CFO will be paid $2,000 per month. The $2,000
salary payment is due at the end of each month following the rendering of
services to the Company.

 

For work performed before April 1, 2014, and any month in which Contract CFO
works more than 40 hours the Contract CFO-will receive $50 per extra hour worked
in that month. Contract CFO will inform Company when 60 hours per month are
reached so Company can determine future action.

 

2.2 The Contract CFO is expect to work a minimum of 25-hours per month, and
attend one weekly Executive meeting at the Company's corporate headquarters' in
Torrance, CA through June 2014 and thereafter twice per month.

 

2.3 STOCK COMPENSATION. As a signing bonus, the Contract CFO is entitled to
receive 500,000 restricted shares of Smack Sportswear which will be newly issued
from the corporate Treasury and become vested each Quarter (125,000 restricted
shares per Quarter) upon completion of the Company's Quarterly filing.

a) Contract CFO will receive an extra 50,000 restricted shares for every
quarterly filing that is filed with the SEC on time, these newly issued Treasury
shares and those shares vest upon completion of the filing.

b) If previous 12-month sales for Smack Sportswear, at end of the Contract CFO's
one year term is $3,000,000+, the Contract CFO will receive an additional bonus
of 100,000 restricted shares from newly issued Treasury shares noted above.

3. INDEPENDENT CONTRACTOR STATUS.

 

The Contract CFO is an independent contractor. The Contract CFO shall not be
deemed for any purpose to be an employee or agent of Company, and neither party
shall have the power or authority to bind the other party to any contract or
obligation. The Contract CFO is not entitled to unemployment insurance or
workers compensation insurance and the Contract CFO shall be solely responsible
for timely remittance to appropriate authorities of all federal, state, and
local taxes and charges incident to the provision of and payment of compensation
for Services, and to the operation of the Contract CFO’s business, including but
not limited to payment of worker’s compensation insurance premiums, social
security taxes (FICA, FUTA, OASDI, Medicare hospitalization), and federal and
state income taxes (including quarterly estimated taxes). The Contract CFO
CONSULTANT SHALL NOT HOLD HIMSELF OUT OR OTHERWISE REPRESENT HIMSELF TO ANY
PERSON OR ENTITY AS ANYTHING OTHER THAN AN INDEPENDENT Contract CFO OF THE
COMPANY, REGARDLESS OF ANY TITLE OR DESIGNATION THAT The Contract CFO MAY HOLD
WITH THE COMPANY.

 

4. Best Efforts of Contract CFO.

 

The Contract CFO is expected to devote a minimum of 25 hours per month to the
business of the Company and to all of the duties that may be required by the
terms of this Agreement to the reasonable satisfaction of the Company. The
Contract CFO shall at all times faithfully, with diligence and to the best of
his ability, experience and talents, perform all the duties that may be required
of and from him pursuant to the express and implicit terms hereof to the
reasonable satisfaction of the Company. Such services shall be rendered at such
othis place or places as the Company shall in good faith require or as the
interest, needs, business or opportunity of the Company shall require.

 

5. Expenses.

 

Only upon prior approval of management, the Contract CFO is authorized to incur
reasonable expenses. The Company shall reimburse the Contract CFO for all such
expenses on the presentation by the Contract CFO, from time to time, of an
itemized account of such expenditures in accordance with the guidelines set
forth by the Internal Revenue Service for travel and entertainment. The Company
has a current policy in place that any payables over $1,500 need 2 signatures.
The Company will pay for Contract CFO's mileage to the Torrance facility.

 

6. Disability.

 

(a) Should the Contract CFO, by reason of illness or incapacity, be unable to
perform his job for a period of up to and including a maximum of 1-month, the
compensation payable to him for and during such period under this Agreement
shall be unabated. The Board of Directors shall have the right to determine the
incapacity of the Contract CFO for the purposes of this provision, and any such
determination shall be evidenced by its written opinion delivered to the
Contract CFO. Such written opinion shall specify with particularity the reasons
supporting such opinion and be manually signed by at least a majority of the
Board.

 

(b) The Contract CFO's compensation thereafter shall be reduced to zero. The
Contract CFO shall receive full compensation upon his return to services and
regular discharge of his full duties hereunder. Should the Contract CFO be
absent from his serevices for whatever cause for a continuous period of more
than 30-calendar days, the Company may terminate this Agreement and all
obligations of the Company hereunder shall cease upon such termination.

 

7. TERMINATION.

 

7.1. The Contract CFO can terminate this agreement by giving the Company thirty
(30) days notice to the Company. The Company can terminate this agreement by
giving the Contract CFO thirty (30) days notice.

 

7.2. The Company can terminate this agreement immediately, without penalties, by
demonstrating willful misconduct, malfeasance, gross negligence or other like
conduct adversely affecting the best interests of the Company, including,
without limitation, (i) the failure or neglect by the Contract CFO to perform
his duties hereunder; (ii) the commission of any felony against the Company,
including, without limitation, any fraud against the Company, any of its
affiliates, clients or customers of the Company.

 

8. CONFIDENTIALITY.

 

The Contract CFO shall not divulge to others any information he may obtain
during the course of his term relating to his services for the Company without
first obtaining written permission of the Company.

 

9. RETURN OF DOCUMENTS.

 

On termination of the Contract CFO’s services with the Company, or at any time
upon the request of the Company or its affiliates, the Contract CFO shall return
to the Company all documents, including all copies thereof, and all other
property relating to the business or affairs of the Company, including, without
limitation, customer lists, agents or representatives lists, commission
schedules and information manuals, letters, materials, reports, lists and
records (all such documents and other property being hereinafter referred to
collectively as the “Materials”), in his possession or control, no matter from
whom or in what manner he may have acquired such property. The Contract CFO
acknowledges and agrees that all of the Materials are property of the Company
and releases all claims of right of ownership thereto.

 

10. BLUE-PENCIL.

 

If any court of competent jurisdiction shall at any time deem the term of any of
the covenants and undertakings of the Contract CFO under Sections 7, 8 and 9
herein too lengthy, the other provisions of those Sections 7, 8 and 9 shall
nevertheless stand, the period of restriction shall be deemed to be the longest
period permissible by law under the circumstances. The court in each case shall
reduce the period of restriction to permissible duration.

 

11. MUTUAL INDEMNITIES.

 

THE COMPANY AND CONTRACT CFO JOINTLY AGREE TO AND SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS THE OTHER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
CAUSES OF ACTION, SUITS, AND LIABILITY OF EVERY KIND, INCLUDING ALL EXPENSES OF
LITIGATION, COURT COSTS, AND ATTORNEYS’ FEES, FOR INJURY TO OR DEATH OF ANY
PERSON, OR FOR DAMAGE TO ANY PROPERTY, ARISING OUT OF EITHER NEGLIGENCE OR
MISCONDUCT IN CONNECTION WITH THE WORK DONE BY CONTRACT CFO UNDER THIS
AGREEMENT; PROVIDED THAT THIS INDEMNIFICATION SHALL NOT APPLY IN THE EVENT OF
ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE CONTRACT CFO.

 
 

 

 

12. ASSIGNMENT OF CONTRACT.

 

The Contract CFO may not assign his rights under this Agreement without the
written consent of the Company.

 

13. GOVERNING LAW.

 

This Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of California
without regard to principles of conflict of laws. Each of the parties waives any
right to object to the jurisdiction or venue of such courts or to claim that
such courts are an inconvenient forum.

 

14. ENTIRE AGREEMENT AMENDMENT.

 

This Agreement constitutes the entire Agreement, representation and
understanding of the parties hereto with respect to the subject matter hereof,
and no amendment or modification shall be valid or binding unless made in
writing and signed by the parties to this Agreement. This Agreement supersedes
any and all other agreements, either oral or written, between the Company and
Contract CFO with respect to the subject matter hereof, and contains all of the
covenants and agreements between the parties relating in any way to Contract
CFO’s services for the Company.

 

15. NOTICES.

 

All notices or other communications required or permitted hereunder shall be in
writing. All notices or other required or permitted communications shall be
delivered or sent, as the case may be, by any of the following methods: (i)
personal delivery; (ii) overnight commercial carrier;- or (iii) registered or
certified mail, postage prepaid, return receipt requested. Receipt and effective
delivery shall occur upon the earlier of the following: (a) If personally
delivered, the date of delivery to the address of the person to receive such
notice; (b) If delivered by overnight commercial earner, one day following the
receipt of such communication by such carrier from the sender as shown on the
sender’s delivery invoice from such carrier; or (c) If mailed, two (2) business
days after the date of posting by the United States post office. No notice or
other required or permitted communication shall be effective unless and until
received.

 

16. MODIFICATION AND WAIVER.

 

No change or modification of this Agreement shall be valid or binding upon the
parties hereto unless such change or modification shall be in writing and signed
by the Company and Contract CFO. No course of dealing between the Company and
Contract CFO, nor any waiver by the Company of a breach of any provision of this
Agreement, or delay in exercising any right under this Agreement, shall operate
or be construed as a waiver of any subsequent breach by Contract CFO.

 
 

 

 

17. REMEDIES FOR BREACH.

 

Contract CFO recognizes and acknowledges that the remedy at law for a breach by
Contract CFO of any of the covenants contained in this Agreement shall be
inadequate. Contract CFO agrees that the Company, in addition to all other legal
and equitable remedies it may have, shall have the right to injunctive relief to
enforce the provisions of this Agreement if there is such a breach or threatened
breach. The Company hereby expressly reserves the right to offset any costs it
incurs as a result of any breach of this Agreement by Contract CFO against any
amounts payable to Contract CFO hereunder and the right to -terminate this
Agreement upon written notice for a breach of this Agreement by Contract CFO.
Both parties shall have all other rights and remedies available at law or in
equity for a breach or threatened breach of this Agreement. Contract CFO agrees
that all sums payable to it under this Agreement shall be available to the
Company to satisfy Contract CFO’s breach of this Agreement and to satisfy
Contract CFO’s indemnity agreement set forth herein. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover its reasonable costs and
attorneys’ fees from the other party.

 

18. REMOVAL OF ILLEGAL, INVALID-OR UNENFORCEABLE PROVISIONS.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision may be removed. Thereafter, the Agreement shall be
considered to be legal, valid or enforceable provision as though the removed
provision had never comprised a part of the Agreement. The remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by their removal
from this Agreement.

 

19. NO PARTNERSHIP OR JOINT VENTURE.

 

Nothing in this Agreement is either intended and should not in any way be
construed to create any form of joint venture, partnership or agency
relationship of any kind between the Company and Contract CFO. The parties
expressly disclaim any intention of any kind to create any such relationship
between themselves.

 

 
 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first set forth above.

 

Smack Sportswear

(“The Company”)

 

/s/ Bill Sigler

By: Bill Sigler

Title: CEO

 

Date:__3/1/2014__________

 

 

Doug Samuelson

("Contract CFO")

 

/s/ Doug Samuelson

 

Date:__3/1/2014__________

 

